Citation Nr: 0706262	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-28 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than October 8, 1996 
for the grant of service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
October 1975.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2003 rating decision in which the RO granted 
service connection for a right ankle disability and assigned 
a 30 percent rating for that disability, effective October 8, 
1996.  In April 2004, the veteran filed a notice of 
disagreement (NOD) with the effective date assigned for his 
service-connected right ankle disability.  The RO issued a 
statement of the case (SOC) in August 2004.  Thereafter, the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2004.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In December 1981, the RO denied service connection for a 
right ankle disability.  Although notified of the denial, the 
veteran did not initiate an appeal of this determination.

3.  On October 8, 1996, the RO documented the veteran's 
request to review his claims file to ascertain what 
information was used to decide his prior service connection 
claim on a VA Form 119 (Report of Contact).  Later, in 
October 1996, the veteran petitioned to reopen the claim for 
service connection for a right ankle disability.  Thereafter, 
the RO ultimately reopened the claim and granted service 
connection for chronic sprain of the talo-ligament of the 
right ankle, effective October 8, 1996.  

4.  Prior to October 8, 1996, there was no pending claim 
pursuant to which the benefits awarded could have been 
granted.

CONCLUSION OF LAW

The claim for an effective date earlier than October 8, 1996, 
for the award of service connection for a right ankle 
disability is without legal merit.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the RO notified the veteran and his 
representative of the reasons for the denial of his claim for 
an earlier effective date, and has afforded them a number of 
opportunities to present argument and evidence in support of 
the claim.  Further, the RO has obtained all potentially 
relevant records, to include VA treatment records, private 
treatment notes, and has arranged for the veteran to undergo 
VA examinations in August and December 2003, the reports of 
which are of record.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the veteran with regard to this claim.  As explained below, 
the claim lacks legal merit; hence, the duties to notify and 
assist required by the VCAA are not applicable in this 
appeal.  See Mason v. Principi, 16 Vet.  App. 129, 132 
(2002).

II. Merits of the Claim

Under the applicable criteria, the effective date for a grant 
of service connection is the date of receipt of the claim or 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b)(2).

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly authorized representative, or a person acting as 
next friend who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  See 
38 C.F.R. § 3.155(a).

In this case, the veteran seeks an award of service 
connection for a right ankle disability prior to October 8, 
1996, the effective date assigned by the RO based on the date 
of receipt of an informal request to reopen the claim for 
that benefit.  However, the Board finds no legal basis for 
the assignment of an effective date for this award prior to 
that date.

The basic facts of this case are not in dispute.  The veteran 
applied for service connection for a right ankle disability 
in December 1981.  In a December 1981 rating decision, the RO 
denied service connection for a right ankle condition based 
on the finding that it was a pre-existing disability not 
aggravated by service.  Although notified of the decision and 
his procedural and appellate rights, the veteran did not 
initiate an appeal of this determination.  As such, that 
decision-which resolved the prior claim-is final as to the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  On these facts, an effective date for 
the grant of service connection prior to the date of the 
December 1981 RO denial is legally precluded. 

On October 8, 1996, the RO documented the veteran's request 
to review his claims file to ascertain what information was 
used to decide his prior service connection claim on a VA 
Form 119 (Report of Contact).  Later in October 1996, the 
veteran petitioned to reopen the claim for service connection 
for a right ankle disability.  In rating decisions dated in 
January and June 1998, the RO denied reopening the veteran's 
claim.  However, in a December 2003 rating decision, the RO 
reopened and subsequently granted the claim for service 
connection for chronic sprain of the talo-ligament of the 
right ankle, effective October 8, 1996 (the date of the 
veteran's informal request to reopen).  The December 2003 
grant of service connection was based on the medical findings 
included in the August 2003 and December 2003 VA examination 
reports (dates entitlement arose).
  
However, prior to October 8, 1996, there was no pending claim 
pursuant to which service connection for a right ankle 
disability could have been granted.  As indicated above, the 
claim filed prior to the most recent, final denial of service 
connection in December 1981 was finally resolved.  Moreover, 
the claims file reflects no formal or informal claim for 
service connection for a right ankle disability between the 
final December 1981 rating decision and the October 8, 1996 
document.  

Accordingly, on these facts, October 8, 1996 (the date of the 
informal request to reopen) is the earliest possible 
effective date for the award of service connection.  The 
pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  As 
there is no legal basis for assignment of any earlier 
effective date, the Board finds that the claim for an earlier 
effective date for the award of service connection for a 
right ankle disability must be denied.  Where, as here, the 
law, and not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than October 8, 1996 for the grant 
of service connection for a right ankle disability is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


